Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 1 of 24 PageID #: 2325




   UNITED STATES DISTRICT COURT                             EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                        §
                                                  §
  versus                                          §          CASE NO. 4:14-CR-53(1)
                                                  §
  CYRUS GHARIB                                    §

                                 MEMORANDUM AND ORDER

           Pending before the court are Defendant Cyrus Gharib’s (“Gharib”) Petition Requesting

  Compassionate Release Pursuant to the First Step Act of 2018 and 18 U.S.C. § 3582(c)(1)(A)(i)

  (#471), wherein he asks the court to grant him a reduction in sentence and immediate release. The

  Government filed a response in opposition to the motion (#476), and Gharib filed a reply (#478).

  The Government filed a supplemental response to the motion (#482) pursuant to a court order

  requesting additional briefing. United States Probation and Pretrial Services (“Probation”)

  conducted an investigation and recommends that the court deny Gharib’s motion for compassionate

  release. Having considered the pending motion, the Government’s response, the reply, the

  Government’s supplemental response, Probation’s recommendation, the record, and the applicable

  law, the court is of the opinion that the motion should be denied.

  I.       Background

           On April 14, 2016, a grand jury in the Eastern District of Texas returned a multi-count

  Indictment charging Gharib and eleven codefendants with various drug offenses. Gharib was

  charged in Count 1 with Conspiracy to Distribute and Possess with the Intent to Distribute

  Anabolic Steroids, in violation of 21 U.S.C. § 846; in Count 2 with Conspiracy to Possess with

  the Intent to Distribute Gamma Hydroxybutyrate (“GHB”), in violation of 21 U.S.C. § 846; and
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 2 of 24 PageID #: 2326




  in Count 9 with Conspiracy to Distribute and Possess with the Intent to Distribute Marijuana, in

  violation of 21 U.S.C. § 846. On June 22, 2015, Gharib pleaded guilty to Count 2 of the

  Indictment pursuant to a non-binding plea agreement. On February 29, 2016, the court sentenced

  him to 151 months’ imprisonment, followed by a 3-year term of supervised release. Gharib did

  not appeal his conviction or sentence, but on January 25, 2017, he filed a Motion to Vacate, Set

  Aside or Correct Sentence pursuant to 28 U.S.C. § 2255 in which he challenged his sentence on

  the basis that he was no longer a career offender in light of an intervening change in the law. On

  February 4, 2019, this court dismissed his motion with prejudice, which dismissal was upheld on

  appeal when the United States Court of Appeals for the Fifth Circuit declined to issue a Certificate

  of Appealability on October 1, 2019. Gharib is currently housed at Federal Correctional

  Institution Florence (“FCI Florence”), located in Florence, Colorado. His projected release date

  is December 10, 2024.

  II.    Compassionate Release

         On December 21, 2018, former President Trump signed the First Step Act of 2018 into

  law. See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part,

  amended 18 U.S.C. § 3582(c), which gives the court discretion, in certain circumstances, to

  reduce a defendant’s term of imprisonment:

         (A) the court, upon motion of the Director of the Bureau of Prisons (“BOP”), or
         upon motion of the defendant after the defendant has fully exhausted all
         administrative rights to appeal a failure of the [BOP] to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
         warden of the defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment (and may impose a term of probation or supervised release with or
         without conditions that does not exceed the unserved portion of the original term
         of imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that—


                                                   2
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 3 of 24 PageID #: 2327




                 (i) extraordinary and compelling reasons warrant such a reduction; or

                 (ii) the defendant is at least 70 years of age, has served at least 30 years in
                 prison, pursuant to a sentence imposed under section 3559(c), for the
                 offense or offenses for which the defendant is currently imprisoned, and a
                 determination has been made by the Director of the [BOP] that the
                 defendant is not a danger to the safety of any other person or the
                 community, as provided under section 3142(g);

                 and that such a reduction is consistent with applicable policy statements
                 issued by the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

         A.      Exhaustion of Administrative Remedies

         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See United States v. Franco, 973 F.3d 465, 467 (5th Cir. 2020) (“Prior

  to the passage of the First Step Act . . . courts lacked the power to adjudicate motions for

  compassionate release.”), cert. denied, 141 S. Ct. 920 (2020); Tuozzo v. Shartle, No. 13-4897,

  2014 WL 806450, at *2 (D.N.J. Feb. 27, 2014) (denying petitioner’s motion for compassionate

  release because no motion for his release was filed by the BOP). The First Step Act amended

  § 3582(c) by providing a defendant the means to appeal the BOP’s decision not to file a motion

  for compassionate release on the defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345,

  347 (S.D. Tex. 2019); United States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1

  (N.D. Tex. Apr. 9, 2019). The plain language of the statute, however, makes it clear that the

  court may not grant a defendant’s motion for compassionate release unless the defendant has

  complied with the administrative exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); Franco,

  973 F.3d at 467 (holding that the statutory requirement that a defendant file a request with the

  BOP before filing a motion for compassionate release in federal court “is not jurisdictional but that


                                                   3
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 4 of 24 PageID #: 2328




  it is mandatory”); United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020) (“Even though [the]

  exhaustion requirement does not implicate [the court’s] subject-matter jurisdiction, it remains a

  mandatory condition.”); United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he

  exhaustion requirement . . . presents a glaring roadblock foreclosing compassionate release.”).

  Thus, before seeking relief from the court, a defendant must first submit a request to the warden

  of his facility to move for compassionate release on his behalf and then either exhaust his

  administrative remedies or wait for the lapse of 30 days after the warden received the request. 18

  U.S.C. § 3582(c)(1)(A); Franco, 973 F.3d at 467 (“The text . . . outlines two routes a defendant’s

  motion can follow to be properly before the court. Both routes begin with the defendant

  requesting that ‘the [BOP]’ ‘bring a motion on the defendant’s behalf.’”); United States v. Harris,

  812 F. App’x 106, 107 (3d Cir. 2020); United States v. Springer, 820 F. App’x 788, 791

  (10th Cir. 2020) (defendant “was required to request that the BOP file a compassionate-release

  motion on his behalf to initiate his administrative remedies” (citing Raia, 954 F.3d at 595)); Alam,

  960 F.3d at 833-34; United States v. Soliz, No. 2:16-190-3, 2020 WL 2500127, at *3 (S.D. Tex.

  May 14, 2020) (“§ 3582(c)(1)(A) does not provide this Court with the equitable authority to

  excuse [defendant’s] failure to exhaust his administrative remedies or to waive the 30-day waiting

  period.” (quoting United States v. Reeves, No. 18-00294, 2020 WL 1816496, at *2 (W.D. La.

  Apr. 9, 2020))).

         Here, Gharib appears to have exhausted his administrative remedies. On February 18,

  2021, Gharib submitted a request for compassionate release to Warden C. Carter (“Warden

  Carter”), the warden of the facility where he is housed. On March 8, 2021, Warden Carter denied

  Gharib’s request, explaining that he did not meet the criteria for a debilitated medical condition


                                                   4
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 5 of 24 PageID #: 2329




  for a reduction in sentence. Although Gharib complied with the exhaustion requirement before

  filing his motion for compassionate release, nothing in the motion indicates that extraordinary and

  compelling reasons exist to release him from confinement.

          B.       Criteria for Release

          The United States Court of Appeals for the Fifth Circuit has held that when a defendant

  moves for compassionate release he must establish three criteria. United States v. Shkambi, 993

  F.3d 388, 392 (5th Cir. 2021).             First, he must meet one of two conditions listed in

  § 3582(c)(1)(A)—either the defendant has extraordinary and compelling reasons that warrant a

  reduction under 18 U.S.C. § 3582(c)(1)(A)(i) or the defendant is at least 70 years of age, has

  served at least 30 years in prison, and meets the additional requirements of 18 U.S.C.

  § 3582(c)(1)(A)(ii). Id. at 391. Second, the defendant “must show that compassionate release is

  consistent with the applicable policy statements from the [United States Sentencing Commission

  (“Commission”)].” Id. at 392. Third, the defendant “must convince the district judge to exercise

  discretion to grant the motion after considering the § 3553(a) factors.”1 Id.; accord United States

  v. Keys, 846 F. App’x 275, 276 (5th Cir. 2021); United States v. Cooper, 996 F.3d 283, 287 (5th

  Cir. 2021).




          1
             Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote respect
  for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the need to
  protect the public; the need to provide the defendant with needed educational or vocational training, medical
  care, or other correctional treatment in the most effective manner; the kinds of sentences and sentencing
  ranges established for defendants with similar characteristics under applicable United States Sentencing
  Guideline (“U.S.S.G.”) provisions and policy statements; any pertinent policy statement of the Commission
  in effect on the date of sentencing; the need to avoid unwarranted disparities among similar defendants; and
  the need to provide restitution to the victim. 18 U.S.C. § 3553(a).

                                                        5
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 6 of 24 PageID #: 2330




          Section 3582(c)(1)(A)(i) does not define the “extraordinary and compelling reasons” that

  may merit compassionate release. Rather, Congress elected to delegate its authority to the

  Commission. See 28 U.S.C. § 994(t) (directing the Commission to “describe what should be

  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples”); Cooper, 996 F.3d at 287; Shkambi, 993 F.3d at 392.

  Prior to the passage of the First Step Act, the Commission issued a policy statement set forth in

  U.S.S.G. § 1B1.13, which, along with its commentary, describes what reasons qualify as

  extraordinary and compelling.2 However, § 1B1.13 references only motions filed by “the Director

  of the [BOP]”—not an individual defendant.3 Consequently, the Fifth Circuit has held that when

  a defendant files a motion for compassionate release on his own behalf, the Commission’s policy

  statement in § 1B1.13 is not applicable because that policy statement governs only motions filed

  by the Director of the BOP.           Cooper, 996 F.3d at 287-88; Shkambi, 993 F.3d at 392.

  Nevertheless, while recognizing that they are not binding, the court finds that the Commission’s

  policy statement contained in § 1B1.13 and the commentary thereto inform its analysis as to what

  reasons may be deemed sufficiently extraordinary and compelling to warrant compassionate

  release. See United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021) (“Although not


          2
            In Application Note 1 to § 1B1.13 of the U.S.S.G., the Commission defined “extraordinary and
  compelling reasons” to include the following four categories of circumstances: (i) certain medical
  conditions of the defendant; (ii) the defendant is 65 years or older and meets other requirements; (iii) the
  defendant’s family has specified needs for a caregiver; and (iv) other reasons in the defendant’s case that
  establish an extraordinary and compelling reason. U.S.S.G. § 1B1.13 cmt. n.1.
          3
           U.S.S.G. § 1B1.13 was last amended on November 1, 2018. The Commission has, to date, been
  unable to amend § 1B1.13 to incorporate the changes wrought by the First Step Act due to the lack of a
  quorum. The Commission consists of seven voting members and, per statute, requires four members for
  a quorum to amend the guidelines. 28 U.S.C. §§ 991(a), 994(a). At present, the Commission has only
  one voting member.


                                                       6
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 7 of 24 PageID #: 2331




  dispositive, the commentary to § 1B1.13 informs [the court’s] analysis as to what reasons may be

  sufficiently ‘extraordinary and compelling’ to merit compassionate release.”); United States v.

  Rivas, 833 F. App’x 556, 558 (5th Cir. 2020) (upholding denial of compassionate release and

  recognizing that the court was guided in its analysis by the commentary to U.S.S.G. § 1B1.13).

                 1.      Medical Condition

         In his motion, Gharib, age 46, contends that he is eligible for compassionate release due

  to his medical problems. Specifically, Gharib claims: “Although for the most part, Mr. Gharib

  is a fairly healthy individual, he does possess a few concerns in relation to his health, which

  include - hypertension, high cholesterol and growing mobility issues related to his need for

  shoulder replacement surgery and significant issues associated with the need from knee surgery,

  as soon as possible.” Although not binding on the court, § 1B1.13 suggests that extraordinary and

  compelling reasons exist regarding a defendant’s medical condition when the defendant is

  “suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

  trajectory)” or when a defendant is “suffering from a serious physical or medical condition,”

  “suffering from a serious functional or cognitive impairment,” or “experiencing deteriorating

  physical or mental health because of the aging process, that substantially diminishes the ability of

  the defendant to provide self-care within the environment of a correctional facility and from which

  he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A).

         Here, when Gharib was interviewed in connection with his Presentence Investigation

  Report (“PSR”), prepared on October 21, 2015, and later revised on January 28, 2016, he

  reported that was diagnosed with a heart murmur at the age of 10 and he had tendon surgery on

  his right knee in an unspecified year. Gharib further stated that he did not have any current


                                                   7
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 8 of 24 PageID #: 2332




  physical limitations and his overall physical health was good. Probation noted that his sister

  verified his physical health.

          According to Gharib’s BOP medical records compiled on April 14, 2021, he has been

  diagnosed as having hyperlipidemia (high cholesterol), hypertension (high blood pressure), post-

  traumatic osteoarthritis in his shoulders from years of competitive weight lifting, a tear of the ACL

  (anterior cruciate ligament) and meniscus in his right knee from a sports injury, and cannabis use

  disorder. Gharib is prescribed Amlodipine to control his blood pressure, Atorvastatin to manage

  his cholesterol, and Ibuprofen as needed for pain. With regard to his high blood pressure, a

  medical record dated March 2, 2021, indicates that Gharib does not have heart disease stemming

  from hypertension. On February 8, 2021, Gharib reported to medical staff that he felt that his

  blood pressure was well controlled with medication. His most recent blood pressure readings

  recorded in his medical records, 112/76 on August 3, 2020, 123/87 on February 13, 2020, 133/92

  on February 12, 2020, and 112/78 on February 11, 2020, confirm that his blood pressure is either

  normal or that he is merely at risk of having high blood pressure.4 With regard to high cholesterol,

  a blood chemistry report dated February 20, 2021, reveals that his cholesterol is only slightly

  elevated above the normal range. As for Gharib’s assertion that he needs knee surgery “as soon

  as possible,” according to a medical record dated March 25, 2021, he has a complete ACL tear

  of the right knee along with meniscal tearing. An outside orthopedic specialist, Jacob Patterson,

  M.D., recommended arthroscopy and allograft of his right knee to which Gharib previously


          4
              According to the Centers for Disease Control and Prevention (“CDC”), a “Normal” systolic
  level is less than 120 mm Hg with a diastolic of less than 80 mm Hg; the “At Risk” systolic range is 120
  to 139 mm Hg with a diastolic range of 80 to 89 mm Hg; and a “High Blood Pressure” systolic level is
  140 mm Hg or higher with a diastolic of 90 mm Hg or higher.


                                                     8
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 9 of 24 PageID #: 2333




  agreed. Nevertheless, Gharib instructed John McGaugh, D.O., to cancel his surgical consult,

  stating that he did not want to have knee surgery in the BOP and will wait until he releases to

  pursue this. Hence, the urgency of this medical problem appears to have diminished since he

  filed his motion for compassionate release. Gharib is currently classified as a BOP Medical Care

  Level 1 inmate. Pursuant to the BOP’s Clinical Practice Guidance, dated May 2019, Care Level

  1 inmates “are less than 70 years of age and are generally healthy. They may have limited medical

  needs that can be easily managed by clinician evaluations every 6-12 months.”

          None of Gharib’s medical conditions are terminal or substantially diminish his ability to

  provide self-care, nor do they otherwise present extraordinary and compelling reasons justifying

  compassionate release. See Thompson, 984 F.3d at 433. To the contrary, Gharib’s conditions are

  well controlled with medication. See id. The court acknowledges that, according to the CDC

  website, one of Gharib’s underlying medical conditions, hypertension, can make him more likely

  to become severely ill should he contract COVID-195; nonetheless, such a commonplace affliction

  does not make Gharib’s case “extraordinary.” See id. at 434.

          According to the CDC, 45% of the adults in the United States (108 million) have

  hypertension, and of those, only about 24% have their condition under control. In addition, more

  than 12% of the adult population of the United States (29 million) has high cholesterol. Due to

  their prevalence, high blood pressure and high cholesterol cannot be deemed “extraordinary” in

  order to merit compassionate release. See Thompson, 984 F.3d at 434 (noting that neither



          5
           In relevant part, the CDC states that adults who have heart conditions (such as hypertension) can
  be more likely to become severely ill from COVID-19.



                                                      9
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 10 of 24 PageID #: 2334



   hypertension nor high cholesterol made the defendant’s case “extraordinary” because “nearly half

   of the adult population in the United States suffers from hypertension” and “roughly 12% of

   Americans suffer from high cholesterol”); United States v. Durham, No. 3:18-cr-251-MOC-DCK-

   1, 2020 WL 5577884, at *2 (W.D.N.C. Sept. 17, 2020) (finding the fact that the defendant has

   hypertension, a condition that may increase his risk for severe illness from COVID-19, without

   more, does not present an “extraordinary and compelling reason” for compassionate release);

   United States v. Wilson, No. 2:18cr132, 2020 WL 4901714, at *5 (W.D. Wash. Aug. 20, 2020)

   (rejecting the notion that inmate’s hypertension claim was sufficient to justify early termination

   of sentence).

          In this instance, Gharib’s BOP records reveal that he is housed in general population, is

   ambulatory, has no medical restrictions, has regular duty work assignments, is cleared for food

   service, and his current work assignment is in the laundry. He is able to provide self-care in the

   institutional setting and is not limited in his activities of daily living. Thus, Gharib has failed to

   establish the existence of medical conditions that would constitute extraordinary and compelling

   reasons to reduce his sentence.

          Gharib’s PSR further reveals that he has a history of substance abuse. Regarding Gharib’s

   history of drug abuse, courts are precluded from “lengthening a prison term in order to promote

   a criminal defendant’s rehabilitation,” but in the present case, the court is deciding whether to

   reduce, not extend, a sentence. Tapia v. United States, 564 U.S. 319, 321 (2011); see United

   States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020). Here, according to his PSR, Gharib has

   a history of abusing marijuana, smoking up to 3.5 grams weekly since the age of 22. His BOP




                                                    10
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 11 of 24 PageID #: 2335



   medical records confirm that Gharib has been diagnosed as having cannabis use disorder. Yet,

   he declined residential drug treatment in June 2019.         Moreover, although he successfully

   completed the residential drug treatment program when confined in federal prison on a prior

   occasion and participated in a year-long drug treatment aftercare program during a term of

   supervised release that began in 2006, he had reverted to regular drug use by the time he

   committed his offense of conviction in 2011 through 2013. Therefore, granting Gharib early

   release could facilitate his drug abuse, as he would gain unfettered access to over-the-counter

   medications and illicit drugs outside the BOP.

                  2.      Other Reasons

          Gharib also seeks compassionate release due to his efforts at rehabilitation and the presence

   of COVID-19 in prison.

                          a.      Rehabilitation

          Gharib maintains that his post-sentence rehabilitation, evidenced by the courses and

   programs he has completed, establishes extraordinary and compelling reasons for compassionate

   release. Although he provides the court with a list of commendable achievements and goals,

   Gharib has not presented sufficient grounds for compassionate release. While the court may

   consider rehabilitation efforts, “[r]ehabilitation of the defendant alone shall not be considered an

   extraordinary and compelling reason.” 28 U.S.C. § 994(t); see Shkambi, 993 F.3d at 392; United

   States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020) (holding that a district court’s discretion in

   sentencing is broad; however, there is a “statutory limit on what a court may consider to be

   extraordinary and compelling . . . [and] ‘[r]ehabilitation . . . alone shall not be considered an




                                                    11
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 12 of 24 PageID #: 2336



   extraordinary and compelling reason.’” (quoting 28 U.S.C. § 994(t))); United States v. Hudec, No.

   CR 4:91-1-1, 2020 WL 4925675, at *5 (S.D. Tex. Aug. 19, 2020) (“While the Court is permitted to

   consider post-sentencing rehabilitation in determining whether to grant an eligible defendant a

   sentence reduction, it is not authorized to grant a reduction based upon post-sentencing rehabilitation

   alone.”); cf. United States v. Whitehead, 986 F.3d 547, 551 (5th Cir. 2021) (upholding the denial of

   a sentence reduction from a life sentence and finding that the court may, but is not required, to

   consider a defendant’s post-conviction rehabilitative efforts when evaluating a motion for reduction

   under § 404 of the First Step Act). Moreover, Gharib declined to participate in the BOP’s proffered

   residential drug treatment program in order to address his cannabis use disorder, a step that could

   be key to his successful rehabilitation.

                          b.      COVID-19

          In his motion, Gharib contends that he is a vulnerable individual for contracting COVID-19

   according to the CDC guidelines because of his pre-existing medical conditions and other concerns

   about his health. Yet, according to his BOP medical records, Gharib tested positive for the virus

   on February 22, 2021, was placed in isolation, received treatment, and had recovered from the

   virus by March 5, 2021, more than a month before he filed his motion seeking compassionate

   release on April 12, 2021.        Moreover, as of August 11, 2021, the figures available at

   www.bop.gov list 1 inmate (out of a total inmate population of 1,283) and 0 staff member at FCI

   Florence as having confirmed positive cases of COVID-19, 665 inmates and 54 staff members who

   have recovered, and 2 inmates who succumbed to the disease. Thus, it appears that the facility




                                                     12
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 13 of 24 PageID #: 2337



   where Gharib is housed is handling the outbreak appropriately and providing adequate medical

   care.

           Although Gharib expresses legitimate concerns regarding COVID-19, he does not establish

   that the BOP cannot manage the outbreak within his correctional facility or that the facility is

   specifically unable to treat Gharib, if he were to contract the virus once again and develop

   COVID-19 symptoms, while incarcerated. See Thompson, 984 F.3d at 435 (“Fear of COVID

   doesn’t automatically entitle a prisoner to release.”); Raia, 954 F.3d at 597 (“[T]he mere existence

   of COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

   independently justify compassionate release, especially considering BOP’s statutory role, and its

   extensive and professional efforts to curtail the virus’s spread.”); United States v. Banks, No. CR

   15-0080-02, 2020 WL 6839267, at *4 (W.D. La. Nov. 20, 2020) (“This Court cannot equate the

   generalized fear of COVID-19 to an extraordinary and compelling reason to support compassionate

   release, nor will it undermine BOP’s criteria to determine eligibility for sentence reductions or

   home confinement.”); United States v. Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at

   *3 (S.D. Tex. June 2, 2020) (“General concerns about the spread of COVID-19 or the mere fear

   of contracting an illness in prison are insufficient grounds to establish the extraordinary and

   compelling reasons necessary to reduce a sentence.” (quoting United States v. Koons, 455 F.

   Supp. 3d 285, 292 (W.D. La. 2020))); United States v. Clark, 451 F. Supp. 3d 651, 656 (M.D.

   La. 2020) (finding the defendant had failed to present extraordinary and compelling reasons to

   modify his prison sentence because he “does not meet any of the criteria set forth by the statute”

   and he “cites no authority for the proposition that the fear of contracting a communicable disease




                                                   13
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 14 of 24 PageID #: 2338



   warrants a sentence modification”). Furthermore, contracting the virus while incarcerated, even

   in conjunction with preexisting health conditions, is insufficient to establish exceptional and

   compelling circumstances warranting compassionate release. See United States v. Jackson, No.

   3:16-CR-196-L-1, 2020 WL 4365633, at *2 (N.D. Tex. July 30, 2020) (finding that defendant had

   failed to present extraordinary and compelling reasons for compassionate release despite suffering

   from previous underlying health conditions and testing positive for COVID-19).

          Courts have repeatedly denied COVID-19-based motions for compassionate release filed

   by inmates who, like Gharib, have already contracted and recovered from the virus. See, e.g.,

   United States v. Gipson, 829 F. App’x 780, 781 (9th Cir. 2020) (affirming denial of

   compassionate release for a defendant with preexisting conditions who had already contracted

   COVID); United States v. Marley, No. 16-CR-374 (VEC), 2020 WL 7768406, at *2 (S.D.N.Y.

   Dec. 30, 2020) (“[A] defendant’s successful recovery from COVID-19 weighs against granting

   that defendant compassionate release.” (quoting United States v. Delorbe-Luna, No. 18-CR-384,

   2020 WL 7231060, at *2 (S.D.N.Y. Dec. 7, 2020))); United States v. Stockman, No. H-17-116-2,

   2020 WL 5269756, at *3 (S.D. Tex. Aug. 26, 2020) (noting that when an inmate is infected and

   recovers from COVID-19, the courts have found the risks of infection or severe symptoms or

   effects because of underlying conditions change and diminish); United States v. Baker, No. CR

   16-179, 2020 WL 4584195, at *4 (E.D. La. Aug. 10, 2020) (“Courts have denied COVID-19-

   based motions for compassionate release filed by inmates who have already contracted the

   virus.”); United States v. Shrout, No. 15-CR-438, 2020 WL 3483703, at *4 (D. Or. June 26,




                                                  14
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 15 of 24 PageID #: 2339



   2020) (“[Defendant] has already contracted COVID-19 and, crucially, the BOP has properly

   managed the disease.”).

          Moreover, the BOP is in the process of administering the COVID-19 to inmates and staff.

   To date, the BOP has administered approximately 209,675 doses of the vaccine. According to

   bop.gov, Federal Correctional Complex Florence, where the defendant is housed, has fully

   inoculated 1,541 inmates and 409 staff members. Indeed, according to Gharib’s BOP medical

   records, he received the first dose of the Moderna vaccine on May 13, 2021, and the second dose

   on June 8, 2021. In the Fifth Circuit and elsewhere, courts have denied early release to inmates

   with a variety of medical conditions who have already been vaccinated for COVID-19. See United

   States v. Parham, No. 1:19-CR-133-LG-RHW-1, 2021 WL 1911899, at *2 (S.D. Miss. May 12,

   2021) (finding that “generalized concerns of contracting COVID-19[] are not an ‘extraordinary

   and compelling reason’” where the defendant had received the COVID-19 vaccine); United States

   v. Schad, No. CR 2:17-225-3, 2021 WL 1845548, at *4 (S.D. Tex. May 5, 2021) (denying

   compassionate release where the defendant had been fully vaccinated against COVID-19); United

   States v. Wakefield, No. 1:19-CR-00095-MR-WCM, 2021 WL 640690, at *3 (W.D.N.C. Feb.

   18, 2021) (“Because [the defendant] has already contracted the virus and recovered without

   complication, and because he is in the process of being vaccinated, the [d]efendant cannot meet

   his burden of establishing that his COVID-19 risk is an extraordinary and compelling reason for

   his release.”); United States v. Grummer, No. 08-CR-4402-DMS, 2021 WL 568782, at *2 (S.D.

   Cal. Feb. 16, 2021) (denying compassionate release and noting that “[a]lthough Defendant suffers

   from several chronic medical conditions, his vaccination significantly mitigates the risk that he will




                                                    15
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 16 of 24 PageID #: 2340



   contract COVID-19”); United States v. Beltran, No. 6:16-CR-00004, 2021 WL 398491, at *3

   (S.D. Tex. Feb. 1, 2021) (denying compassionate release to a high-risk inmate with myriad

   underlying medical conditions who received the vaccine, finding that “vaccination significantly

   reduces [the] risk of contracting COVID-19 or experiencing complications related to a COVID-19

   infection”); accord United States v. Nunez-Arias, No. CR H-16-436, 2021 WL 1537323, at *3

   (S.D. Tex. Apr. 19, 2021).

          C.      Section 3553(a) Factors

          The court further finds that compassionate release is not merited in light of the applicable

   factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to

   consider the § 3553(a) factors before granting compassionate release); United States v. Shorter,

   850 F. App’x 327, 328 (5th Cir. 2021) (finding that the court did not abuse its discretion in

   denying compassionate release after balancing the 3553(a) factors); Keys, 846 F. App’x at 276;

   Shkambi, 993 F.3d at 392; Thompson, 984 F.3d at 435 n.11 (collecting cases); Chambliss, 948

   F.3d at 693-94.    It is well recognized that “[c]ompassionate release is discretionary, not

   mandatory, and [may] be refused after weighing the sentencing factors of 18 U.S.C. § 3553(a).”

   Chambliss, 948 F.3d at 693. Where, as here, a prisoner has engaged in “severe” criminal conduct

   and has an extensive criminal history, the district court has discretion to deny compassionate

   release under the circumstances. Id. at 693-94; accord Keys, 846 F. App’x at 276 (finding that

   Defendant’s argument that the court gave too much weight to his criminal history, “amount[ed]

   to a mere disagreement with the court’s balancing of the § 3553(a) factors, which is not a

   sufficient ground for reversal”).




                                                  16
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 17 of 24 PageID #: 2341



          The nature and circumstances of Gharib’s offense of conviction entail his participation in

   a multi-state drug-trafficking conspiracy spanning from 2011 through 2013. His role in the

   offense was to supply coconspirators with GHB from various sources for distribution to others in

   the Eastern and Northern Districts of Texas. In his PSR, Gharib was found responsible for

   distributing 15.89 kilograms of GHB as part of the conspiracy. In addition, he was held

   responsible for distributing 293.7 milliliters of anabolic steroids, 14.57 kilograms of marijuana,

   496 tablets of lorazepam, and 1.3 grams of methamphetamine (actual). Gharib supplied and

   delivered a variety of drugs to various individuals in Texas and Oklahoma including confidential

   sources in controlled buys, received and sent cash drug proceeds to California and elsewhere,

   discussed drug trafficking and specific drug transactions in a series of recorded phone calls

   captured by wire intercept, utilized and directed a courier to pick up drugs in California and bring

   them to Texas on several occasions, and ordered and received gamma butyrolactone (a controlled

   substance that is used as a precursor in the manufacture of GHB) from China. He ultimately

   agreed to forfeit his interest in 5 vehicles and 5 firearms used in connection with the drug-

   trafficking conspiracy.

          Gharib has an extensive criminal history, including prior convictions for possession with

   intent to deliver a controlled substance (MDMA) (methylenedioxymethamphetamine) (2),

   possession of marijuana, possession of a controlled substance (methamphetamine), possession of

   a controlled substance (GHB), conspiracy to possess with intent to distribute MDMA/Ecstasy, and

   assault (3). His PSR shows that he amassed 18 criminal history points, well above the 13 points

   necessary for him to fall within the highest criminal history category of VI. In addition, his PSR

   lists 4 pending charges and 2 prior arrests at the time of sentencing. Gharib failed to comply with



                                                   17
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 18 of 24 PageID #: 2342



   a previous term of supervised release, which was revoked after he was arrested for assault of his

   girlfriend and burglary of a habitation as well as failing to follow the instructions of his probation

   officer, engaging in unauthorized travel outside the district, and violating his period of home

   confinement with electronic monitoring.        Although he has no current prison disciplinary

   violations, when serving his prior federal sentence, Gharib committed the following infractions:

   lying or falsifying a statement, being in an unauthorized area, using martial arts/boxing,

   destroying property, possessing an unauthorized item, and conducting a business without

   authorization.

          In addition, as noted above, Gharib has a history of substance abuse in which he smoked

   up to 3.5 grams of marijuana weekly since the age of 22 and was also a regular user of

   hydrocodone, taking up to 15 tablets daily through 2011. In his PSR, Probation noted that his

   sister believed that Gharib was addicted to marijuana. In view of the nature and circumstances

   of Gharib’s offense of conviction, his extensive criminal history, and his history of substance

   abuse the court cannot conclude that Gharib’s early release from prison would afford adequate

   deterrence or protect the public, as he continues to pose a danger to other persons and to the

   community as a whole.

          Furthermore, granting Gharib compassionate release would fail to provide just punishment

   for his offense and promote respect for the law. In Chambliss, the Fifth Circuit upheld the denial

   of compassionate release due to the defendant’s not yet having served a sufficient portion of his

   sentence. 948 F.3d at 694. The district court determined that the defendant’s terminal illness

   “constitut[ed] ‘an extraordinary and compelling reason for a sentence reduction’ and that he ‘[did]

   not present a danger upon release,’” but denied release because “releasing [the defendant] after



                                                    18
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 19 of 24 PageID #: 2343



   serving only 14 years of a 30-year sentence minimizes both the impact of [the defendant’s] crime

   and seriousness of the offense.” Id. at 693-94. “Moreover, the [district] court, citing the

   § 3553(a) factors, determined that requiring [the defendant] to serve the remainder of his sentence

   would ‘provide just punishment for the offense’ and ‘afford adequate deterrence to criminal

   conduct.’” Chambliss, 948 F.3d at 693-94; see Thompson, 984 F.3d at 434-35 (observing that

   the courts that have granted compassionate release “largely have done so for defendants who had

   already served the lion’s share of their sentences and presented multiple, severe, health

   concerns”). In the instant case, Gharib has served approximately 85 months and has credit for

   good conduct time of approximately 12 months, for a total time served of approximately 97

   months. Releasing Gharib after he has served only about 97 months (or approximately 64%) of

   his 151-month sentence would similarly minimize the impact of his crime and the seriousness of

   his offense as well as fall short of providing just punishment and adequate deterrence to criminal

   conduct.

          D.      Change in the Law Regarding Career Offender Status

          Gharib further seeks compassionate release because he is no longer considered a career

   offender in light of an intervening change in the law. Gharib relies on a series of decisions in

   support of his contention that, due to a change in the law, he would receive a lesser sentence if

   sentenced today because a career offender enhancement would not be applied. See Mathis v.

   United States, ___ U.S. ___, 136 S. Ct. 2243, 2257 (2016); United States v. Tanksley, 848 F.3d

   347, 349-52 (5th Cir. 2017); United States v. Hinkle, 832 F.3d 569, 572-77 (5th Cir. 2016).

   Gharib points out that his prior Texas state convictions for possession with intent to

   deliver/distribute a controlled substance are no longer viable predicate offenses for application of



                                                   19
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 20 of 24 PageID #: 2344



   the career offender enhancement under the Sentencing Guidelines because they do not qualify as

   controlled substance offenses. See Tanksley, 848 F.3d at 352. The holdings in these cases,

   however, do not set forth a new rule of constitutional law that was made retroactive to cases on

   collateral review. See In re Lott, 838 F.3d 522, 523 (5th Cir. 2016); Lopez v. United States, No.

   A-17-CA-0099-SS, 2017 WL 1284946, at *2-3 (W.D. Tex. Apr. 5, 2017).

          Moreover, although there may have been a change in the law, there has not been a change

   in the facts. It remains undisputed that, in 2002, Gharib was convicted of two state drug felonies,

   possession with intent to deliver a controlled substance, MDMA, committed on November 16,

   2000, and possession with intent to distribute a controlled substance, MDMA, committed on April

   19, 2001, for which he was sentenced to 5 years in Texas state prison. In June 2002, Gharib was

   convicted of conspiracy to possess with intent to distribute and distribution of MDMA/Ecstasy in

   the United States District Court for the Northern District of Texas for which he was sentenced to

   78 months’ imprisonment. His ensuing supervised release was revoked, and he was sentenced to

   an additional 3 months of imprisonment in 2008. In addition, along with his federal offense of

   conviction in 2016 for participation in a drug-trafficking conspiracy, Gharib has a state conviction

   for possession of marijuana, two convictions for possession of methamphetamine, a conviction for

   possession of GHB, and three convictions for assault in 2008, 2009, and 2011, respectively.

          Nevertheless, Gharib maintains that he is entitled to a sentence reduction because, in the

   absence of the career offender enhancement, the applicable sentencing range for his offense of

   conviction would have been 77 to 96 months’ imprisonment rather than 151 to 188 months.

   Gharib overlooks the fact, however, that the statutory maximum sentence was 20 years, and if the

   lower sentencing range had been deemed insufficient, the sentencing court could have departed



                                                   20
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 21 of 24 PageID #: 2345



   upward or granted an upward variance based on the inadequacy of the calculated sentence. Such

   an upward departure or variance could have been warranted due to the failure of the lower

   sentencing range to account adequately for Gharib’s complete criminal history, for which he was

   assessed 18 criminal history points, 5 points above the score necessary for the highest criminal

   history category of VI. In addition, Gharib could have received a sentence enhancement for the

   supervisory/managerial role he played in the offense by directing the activities of a codefendant

   who served as a courier of marijuana from California to Texas. The plea agreement between

   Gharib and the Government for his offense of conviction makes clear that “the Court is not bound

   by the[] stipulations” set forth in the agreement. Both of these circumstances, therefore, could be

   considered if Gharib were sentenced today.

          Furthermore, relief under 18 U.S.C. § 3582(c)(1)(A)(i) is relatively narrow in scope and

   is primarily premised upon a change in a defendant’s personal circumstances, not a change in the

   law. United States v. Ross, No. 3:08-CR-0167-B-3, 2020 WL 3977113, at *2 (N.D. Tex. July

   14, 2020). “Section 3582 . . . opens the door only slightly for modification of previously imposed

   sentences for certain specified reasons.” United States v. Hedgwood, 934 F.3d 414, 418 (5th Cir.)

   (citing Dillon v. United States, 560 U.S. 817, 826 (2010)), cert. denied, 140 S. Ct. 285 (2019).

   A reduction in sentence under 18 U.S.C. § 3582(c)(1)(A)(i) remains discretionary, and “a change

   in law alone does not rise to the level of extraordinary and compelling circumstances. If the Court

   were to hold otherwise, ‘every inmate who might receive a reduced sentenced today would be

   eligible for compassionate release . . . .’” Ross, 2020 WL 3977113, at *2 (quoting United States

   v. Cisneros, No. 99-00107, 2020 WL 3065103, at *3 (D. Haw. June 9, 2020)). The mere fact

   that the career offender enhancement under U.S.S.G. § 4B1.1 would not be applied if Gharib were



                                                   21
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 22 of 24 PageID #: 2346



   sentenced today does not automatically entitle him to a reduction in sentence. See Spencer v.

   United States, ___ F. Supp. 3d ___, No. 2:11cr30, 2021 WL 713287, at *3 (E.D. Va. Feb. 24,

   2021), aff’d, 853 F. App’x 833 (4th Cir. 2021).

          In this situation, as in Spencer, after weighing Gharib’s argument that he would no longer

   be considered a career offender under the sentencing guidelines, the sentencing factors set forth

   in 18 U.S.C. § 3553(a), and the record in this case, the court concludes that Gharib has not shown

   extraordinary and compelling reasons for a reduction in sentence. See id. First, Gharib’s offense

   conduct was serious—conspiring with others to distribute substantial quantities of GHB as well as

   anabolic steroids, marijuana, lorazepam, and methamphetamine. The conspiracy entailed a large

   number of transactions with multiple buyers over several years, as confirmed by surveillance,

   witness interviews, and wire intercepts. See id. Similar to Spencer, more significant with respect

   to this case are the history and characteristics of the defendant. See id. Gharib has a lengthy adult

   criminal history dating back to 2000. The PSR describes a variety of criminal convictions, as set

   forth above. Due to his prior convictions and the violation of his supervised release, Gharib, like

   the defendant in Spencer, had been incarcerated for substantial periods prior to the instant offense.

   See id. Upon his release from custody for his previous federal drug-trafficking offense in 2006,

   Gharib continued his criminal activities by assaulting women, for which he was convicted of

   assault on three separate occasions in 2007, 2008, and 2010, and his supervised release was also

   revoked. Then, in 2011, Gharib embarked on the events leading up to his arrest in 2013 and

   ultimate conviction in 2016 for participation in the drug-trafficking conspiracy constituting his

   offense of conviction. Akin to the defendant in Spencer, his “criminal history makes clear that

   he has a significant pattern of committing crime while out of custody.” Id. As a result, Gharib’s



                                                    22
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 23 of 24 PageID #: 2347



   “history and characteristics weigh heavily against a reduction in sentence. Furthermore, because

   the Defendant has demonstrated on several occasions that he is likely to return to criminal conduct

   shortly after his release from incarceration, the court also finds that a reduction in sentence would

   not ‘protect the public from further crimes of the defendant.’”           Id. (quoting 18 U.S.C.

   § 3553(a)(2)(C)). Hence, based on the foregoing considerations, the court declines to reduce

   Gharib’s sentence based on a change in the law that no longer classifies him as a career offender.

   See id.; cf. United States v. Shepard, ___ F.4th ___, No. 20-1622, 2021 WL 3483292, at *2 (8th

   Cir. Aug. 9, 2021) (finding no abuse of discretion in court’s failing to grant a sentence reduction

   under § 404 of the First Step Act based on the fact that the defendant no longer qualified as a

   career offender); Hegwood, 934 F.3d at 419 (holding that the district court committed no error

   continuing to apply the career-criminal enhancement when deciding on a proper sentence for the

   defendant under § 404 of the First Step Act).

          Finally, it is well settled that “compassionate release is discretionary, not mandatory.”

   Chambliss, 948 F.3d at 693. In exercising its discretion, the court finds that Gharib has failed

   to establish that his medical condition, his efforts at rehabilitation, the presence of COVID-19 in

   prison, or a change in the law regarding his career offender status constitute extraordinary and

   compelling reasons to reduce his sentence and release him from prison.

   III.   Conclusion

          As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant]

   will behave if he were to be released is how he behaved in the past, and his track record is a poor

   one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

   States v. Martin, 447 F. Supp. 3d 399, 403 (D. Md. 2020)). Here, Gharib’s track record is



                                                    23
Case 4:14-cr-00053-MAC-KPJ Document 483 Filed 08/13/21 Page 24 of 24 PageID #: 2348



   similarly a poor one. In this instance, there is no reason to believe that Gharib would not revert

   to his prior drug-dealing and drug-abusing behavior as well as his assaultive conduct if released

   from prison at this time.

          In sum, Gharib has failed to satisfy his burden of showing the necessary circumstances to

   warrant relief under the statutory framework to which the court must adhere. See United States

   v. Dodge, No. 17-323-01, 2020 WL 3668765, at *5 (W.D. La. July 6, 2020) (stressing that “the

   rampant spread of the coronavirus and the conditions of confinement in jail, alone, are not

   sufficient grounds to justify a finding of extraordinary and compelling circumstances”); Koons,

   455 F. Supp. 3d at 291-92 (same). As the court observed in Koons, rejecting the notion that it has

   “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

   prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

   every prisoner.” Dodge, 2020 WL 3668765, at *6; Koons, 455 F. Supp. 3d at 292.

          Consistent with the foregoing analysis, Gharib’s Petition Requesting Compassionate

   Release Pursuant to the First Step Act of 2018 and 18 U.S.C. § 3582(c)(1)(A)(i) (#471) is

   DENIED.

           SIGNED at Beaumont, Texas, this 12th day of August, 2021.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE




                                                  24
